                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO


Miclaus Radu Bogdan,                          )       CASE NO. 1:18 CV 2538
                                              )
               Petitioner,                    )       JUDGE PATRICIA A. GAUGHAN
                                              )
         v.                                   )
                                              )       Memorandum of Opinion and Order
USA,                                          )
                                              )
                                              )
               Respondent.                    )


       This is another pro se habeas corpus action under 28 U.S.C. § 2241 filed by Miclaus

Radu Bogdan, a federal pre-trial detainee, in which he complains about conditions in the

Cuyahoga County Jail. (Doc. Nos. 1, 4.)1

       Federal district courts conduct initial review of habeas corpus petitions, and must

dismiss a petition if it “plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court.” Rule 4 of the Rules Governing Habeas

Corpus Cases Under Section 2254 (applicable to § 2241 habeas corpus petitions pursuant to

Rule 1(b)); see also Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (“the District Court has a



  1
   This Court has already dismissed a § 2241 petition filed by petitioner pertaining to other alleged
conditions in the Jail. See Bogdan v. United States of America, Case No. 1: 18 CV 2577 (Nov. 26,
2018).
duty to screen out a habeas corpus petition which should be dismissed for lack of merit on its

face”).

          This petition must be summarily dismissed because it does not raise a claim that is

cognizable under § 2241. Prisoners challenging the conditions of their confinement must do so

through a civil rights action. A prisoner may not challenge the conditions of his confinement in

a habeas corpus petition, as petitioner seeks to do here. See Preiser v. Rodriguez, 411 U.S. 475,

487–88 (1973); Sullivan v. U.S., 90 F. App’x 862, 863 ( 6th Cir. 2004) (“[Section 2241 is a

vehicle not for challenging prison conditions, but for challenging matters concerning the

execution of a sentence such as the computation of good-time credits.”). In order to seek relief

for the alleged unconstitutional conditions, petitioner is required to file a civil rights action

pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971).

          Accordingly, petitioner is granted leave to proceed in forma pauperis, and his petition is

dismissed pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Habeas Corpus

Cases. The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith.

          IT IS SO ORDERED.



                                                /s/ Patricia A. Gaughan
                                                PATRICIA A. GAUGHAN
                                                United States District Judge
                                                Chief Judge
Dated: 1/7/19




                                                  -2-
